Citation Nr: 1015090	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-02 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right shoulder disability.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
hip disability.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disability.

6.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disability (claimed as residuals of a 
head injury).

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to 
September 1978.  He also had reserve service.  

This case comes before the Board of Veteran Appeals (Board) 
on appeal from a January 2007 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA), which denied 
entitlement to service connection for PTSD and did not reopen 
the claims of service connection for a right shoulder 
disability, a back injury, a hip problem, hearing loss or a 
psychiatric disorder.


FINDINGS OF FACT

1.  A current diagnosis of PTSD is not present.

2.  In an unappealed December 1986 rating decision, the RO 
denied the claim of entitlement to service connection for 
hearing loss.

3.  Evidence received since the December 1986 rating decision 
is not cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for service connection for hearing 
loss. 

4.  In an unappealed April 1995 rating decision, the RO 
denied the claim of entitlement to service connection for a 
right shoulder disability.

5.  Evidence received since the April 1995 rating decision is 
not cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for service connection for a right 
shoulder disability. 

6.  In an unappealed October 1997 rating decision, the RO 
denied the claim of entitlement to service connection for a 
hip disability.

7.  Evidence received since the October 1997 rating decision 
is not cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for service connection for a hip 
disability.  

8.  In an unappealed March 2004 rating decision, the RO 
denied the claim of entitlement to service connection for a 
back disability.

9.  Evidence received since the March 2004 rating decision is 
not cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disability.  

10.  In an unappealed March 2004 rating decision, the RO 
denied the claim of entitlement to service connection for 
residuals of a head injury rephrased as service connection 
for an acquired psychiatric disorder.

11.  Evidence received since the March 2004 rating decision 
is not cumulative or redundant.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for service connection for an 
acquired psychiatric disorder.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).

2.  New and material evidence has not been received since the 
RO's December 1986 decision, which denied a claim of 
entitlement to service connection for hearing loss; the claim 
for service connection for hearing loss is not reopened.  38 
U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.1103 (2009).

3.  New and material evidence has not been received since the 
RO's April 1995 decision, which denied a claim of entitlement 
to service connection for a right shoulder disability; the 
claim for service connection for a right shoulder disability 
is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2009).

4.  New and material evidence has not been received since the 
RO's October 1997 decision, which denied a claim of 
entitlement to service connection for a hip disability; the 
claim for service connection for a hip disability is not 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2009).

5.  New and material evidence has not been received since the 
RO's March 2004 decision, which denied a claim of entitlement 
to service connection for a back disability; the claim for 
service connection for a back disability is not reopened.  
38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 3.156, 3.159, 20.1103 (2009).

6.  New and material evidence has not been received since the 
RO's March 2004 decision, which denied a claim of entitlement 
to service connection for an acquired psychiatric disorder; 
the claim for service connection for an acquired psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131, 38 C.F.R. § 3.303. 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 
38 C.F.R. § 3.303(b).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). Further, ACDUTRA 
includes full-time duty in the Armed Forces performed by the 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c).  Inactive duty training includes duty, other 
than full-time duty, prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A). Reserves includes the National Guard.  
38 U.S.C.A. § 101(26), (27).  Presumptive periods generally 
do not apply to periods of ACDUTRA or INACDUTRA.  See Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In order to grant service connection for PTSD to a non-combat 
Veteran, there must be credible evidence to support the 
Veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis 

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  

A review of the Veteran's records does not show a current 
diagnosis of PTSD.  The Veteran has not received treatment 
for PTSD, nor does he attend a PTSD support group.  The 
Veteran asserts that he had a hard time sleeping in service 
and heard voices, but was unable to provide a particular 
stressor.  His service treatment records state that he had 
problems sleeping because of the loud noises in the barracks.  

The service treatment records do not reflect a diagnosis of 
PTSD.  The Veteran's service treatment records show that 
possible passive aggressive disorder was diagnosed in 
November 1976.  The examiner noted that the Veteran was 
presenting with complaints in pursuit of self-gain.  The 
Veteran's separation examination in September 1978 shows no 
complaints of depression or excessive worry or nervous 
trouble of any sort.  

In September 1987, the Veteran was seen for suicidal ideation 
and homicidal ideations towards his ex-girlfriend.  The 
examiner noted a long history of recurrent major depression 
and feelings of persecution compatible with personality 
disorder.  The Veteran made no mentions of traumatic 
experiences in service.  Reserve treatment records dated in 
July 1988 document unipolar depression.  The Veteran also 
reported a history of depression and hospitalization.  

A review of the Veteran's post service treatment records show 
diagnoses of major depressive disorder, schizoaffective 
disorder, bipolar disorder and seasonal affective disorder 
(discussed below in the Veteran's claim for an acquired 
psychiatric disorder).  However, no diagnosis of PTSD was 
provided.  Furthermore, the Veteran's medical records do not 
reference service when discussing the Veteran's psychiatric 
conditions, but rather generally discuss his interpersonal 
relationships and the impact of the weather on his mood.  The 
Veteran was also provided with a form to fill out regarding 
his stressors.  He asserted "because of the different 
actions that I have seen and heard due to my job, this seemed 
to pile up on me."  Aside from being unable to sleep, the 
Veteran did not provide a specific stressor in service and 
did not allege with specificity what would have lead to PTSD.

In this case, because a current diagnosis of PTSD is not of 
record, the preponderance of the evidence weighs against the 
Veteran's claim and is not in equipoise.  Where the evidence 
fails to show a current diagnosis of PTSD, service connection 
for PTSD must be denied.  The United States Court of Appeals 
for Veterans Claims (Court) has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Since a preponderance of the evidence is against a finding 
that the Veteran currently has PTSD, the benefit-of-the-doubt 
rule is not for application in this case.  The Veteran's 
claim for entitlement to service connection for PTSD is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II.  New and Material Evidence

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

Hearing Loss

In the December 1986 rating decision, the RO denied the claim 
of entitlement to service connection for hearing loss on the 
basis that there was no evidence of hearing loss in service.  
The evidence of record at the time of the decision consisted 
of the Veteran's service treatment records and reserve 
treatment records from September 1975 to October 1981 and a 
VA examination dated in August 1986.  The Veteran was 
notified of the decision in January 1987.  The Veteran did 
not file an appeal and the December 1986 rating decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In March 2006, the Veteran submitted a claim to reopen 
service connection for hearing loss.  In order to reopen this 
claim, new and material evidence must be submitted.  
38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

The evidence submitted since the December 1986 rating 
decision includes reserve treatment records through July 
1988, VA Medical Center treatment records from Ft. Lyon from 
December 1992 to November 1999, treatment reports from 
Eastern Colorado Healthcare System from June 1988 to February 
2007, military personnel records, Social Security 
Administration records, and Parkview Episcopal Medical Center 
records from July 1986 to June 1987. 

The Board finds that the above evidence, received since the 
December 1986 rating decision, is new.  It was not previously 
of record, and is neither cumulative nor redundant of 
evidence previously considered by the RO.  However, the 
evidence is not material.  The medical records submitted do 
not relate the Veteran's hearing loss to his service.  The 
Board acknowledges an August 1986 treatment report which 
states that the Veteran has hearing loss which he says is due 
to loud noises.  However, the Veteran does not reference 
service.  The evidence does not provide a reasonable 
possibility of substantiating the claim, as there is still no 
evidence of hearing loss in service, or within a year of 
separation from service.  It is noted that with regard to 
presumptive regulations, the Court has held, that 
presumptions do not apply with active duty for training or 
inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  While the evidence is new, it is not 
material, as the records do not raise a reasonable 
possibility of substantiating the claim.  

The Board does not find that there is material evidence with 
which to reopen the Veteran's claim.  As there is no new and 
material evidence before the Board, the Board lacks 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).





Right shoulder 

In the April 1995 rating decision, the RO did not reopen the 
claim of entitlement to service connection for a right 
shoulder disability on the basis that there was no new and 
material evidence.  The original claim was denied in December 
1986 because there was no evidence of a chronic disability.  
The evidence of record at the time of the April 1995 decision 
consisted of the Veteran's service treatment records and 
reserve treatment records from September 1975 to October 
1981, a VA examination dated in August 1986, treatment 
records from Colorado Institute of Mental Health from July 
1985 to July 1988, Parkview Episcopal Medical Center records 
from July 1986 to June 1987 and from July 1989 to August 
1990, reserve treatment records through July 1988, personnel 
records and treatment records from Ft. Lyon VA Medical Center 
from December 1992 to January 1995.  The Veteran was notified 
of the decision in May 1995.  He did not file an appeal, so 
the April 1995 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In March 2006, the Veteran submitted a claim to reopen.  In 
order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

The evidence submitted since the April 1995 rating decision 
includes, VA Medical Center treatment records from Ft. Lyon 
from July 1994 to November 1999, treatment reports from 
Eastern Colorado Healthcare System from June 1988 to February 
2007, military personnel records, Social Security 
Administration records, and Parkview Episcopal Medical Center 
records from July 1986 to June 1987. 

The Board finds that the above evidence, received since the 
April 1995 rating decision, is new.  It was not previously of 
record, and is neither cumulative nor redundant of evidence 
previously considered by the RO.  However, the evidence is 
not material.  The medical records submitted do not provide a 
current diagnosis for the Veteran's shoulder.  A July 1986 
report noted that from an orthopedic point of view the 
Veteran had no abnormalities and no subsequent records prove 
otherwise.  The Board notes that pain alone does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  While the evidence is new, it is 
not material, as the records do not raise a reasonable 
possibility of substantiating the claim.  

The Board does not find that there is material evidence with 
which to reopen the Veteran's claim.  As there is no new and 
material evidence before the Board, the Board lacks 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Hip 

In the October 1997 rating decision, the RO denied the claim 
of entitlement to service connection for a hip disability on 
the basis that the service treatment records were negative 
for complaints or treatment for a hip problem and the 
complaint was not well grounded.  The evidence of record at 
the time of the October 1997 decision consisted of the 
Veteran's service treatment records and reserve treatment 
records from September 1975 to October 1981, a VA examination 
dated in August 1986, treatment records from Colorado 
Institute of Mental Health from Jul 1985 to July 1988, 
Parkview Episcopal Medical Center records from July 1986 to 
June 1987 and from July 1989 to August 1990, reserve 
treatment records through July 1988, personnel records and 
treatment records from Ft. Lyon VA Medical Center from 
December 1992 to March 1997.  The Veteran was notified of the 
decision in October 1997.  He did not file an appeal, so the 
October 1997 rating decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In March 2006, the Veteran submitted a claim to reopen.  In 
order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

The evidence submitted since the October 1997 rating decision 
includes, VA Medical Center treatment records from Ft. Lyon 
from July 1994 to November 1999, treatment reports from 
Eastern Colorado Healthcare System from June 1988 to February 
2007, military personnel records, Social Security 
Administration records, and Parkview Episcopal Medical Center 
records from July 1986 to June 1987. 

The Board finds that the above evidence, received since the 
October 1997 rating decision, is new.  It was not previously 
of record, and is neither cumulative nor redundant of 
evidence previously considered by the RO.  However, the 
evidence is not material.  The medical records submitted do 
not provide a current diagnosis for the Veteran's hip.  A 
July 1986 report noted that from an orthopedic point of view 
the Veteran had no abnormalities and no subsequent records 
prove otherwise.  The Board notes that pain alone does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  While the evidence is new, it is 
not material, as the records do not raise a reasonable 
possibility of substantiating the claim.  

The Board does not find that there is material evidence with 
which to reopen the Veteran's claim.  As there is no new and 
material evidence before the Board, the Board lacks 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).
Back 

In the March 2004 rating decision, the RO did not reopen the 
claim of entitlement to service connection for a back 
disability on the basis that there was no new and material 
evidence.  The claim was originally denied in a December 1986 
rating decision on the basis that there was no evidence of an 
acute or chronic disorder.  The evidence of record at the 
time of the March 2004 decision consisted of the Veteran's 
service treatment records and reserve treatment records from 
September 1975 to October 1981, a VA examination dated in 
August 1986, treatment records from Colorado Institute of 
Mental Health from July 1985 to June 1988, Parkview Episcopal 
Medical Center records from July 1986 to June 1987 and from 
July 1989 to August 1990, reserve treatment records through 
July 1988, Eastern Colorado Healthcare system treatment 
records from December 1999 to November 2003, and treatment 
records from Ft. Lyon VA Medical Center from December 1992 to 
January 1999.  The Veteran was notified of the decision in 
March 2004.  He did not file an appeal, so the March 2004 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In March 2006, the Veteran submitted a claim to reopen.  In 
order to reopen this claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

The evidence submitted since the March 2004 rating decision 
includes treatment reports from Colorado Institute of Mental 
Health from June 1998 to February 2007, Social Security 
Administration records and Parkview Episcopal Medical Center 
records from July 1986 to June 1987. 

The Board finds that the above evidence, received since the 
March 2004 rating decision, is new.  It was not previously of 
record, and is neither cumulative nor redundant of evidence 
previously considered by the RO.  However, the evidence is 
not material.  A July 1986 report noted that from an 
orthopedic point of view the Veteran had no abnormalities and 
no subsequent records prove otherwise.  The Board notes that 
pain alone does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  The medical 
records submitted do not provide evidence to substantiate the 
claim.  While the evidence is new, it is not material, as the 
records do not raise a reasonable possibility of 
substantiating the claim.  

The Board does not find that there is material evidence with 
which to reopen the Veteran's claim.  As there is no new and 
material evidence before the Board, the Board lacks 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Acquired Psychiatric Disability 

Preliminarily, the Board notes that in the December 1986 
rating decision, the RO denied the claim of entitlement to 
service connection for residuals of a head injury.  The claim 
was denied on the basis that there was no evidence of 
residuals of a head injury.  The evidence of record at the 
time of the decision consisted of the Veteran's service 
treatment records and reserve treatment records from 
September 1975 to October 1981 and a VA examination dated in 
August 1986.  The Veteran was notified of the decision in 
January 1987.  The Veteran did not file an appeal and the 
December 1986 rating decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

The Veteran then filed a claim to reopen service connection 
for major depression and other related psychological 
problems.  A December 1988 rating decision reopened the claim 
and phrased it as service connection for a psychiatric 
disorder.  The claim was reopened based on new evidence dated 
in July 1988, showing that the Veteran was not qualified for 
re-enlistment due to a diagnosis of depression.  The claim 
was denied because there was no chronic disorder shown in 
service or within a year of service.  The Veteran was 
notified of the decision in December 1988.  The Veteran did 
not file an appeal and the December 1988 rating decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In September 1994, the Veteran filed a claim for service 
connection for "hearing voices."  An April 1995 rating 
decision did not reopen the claim of service connection for a 
psychiatric disorder because there was no new and material 
evidence showing a diagnosis in service.  The treatment 
records showed diagnoses of major depression and 
schizoaffective disorder.  The Veteran was notified of the 
decision in May 1995.  The Veteran did not file an appeal and 
the April 1995 rating decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen service connection for 
head injuries in March 1997.  An October 1997 rating decision 
did not reopen the claim for a head injury as there was no 
new and material evidence showing a head injury in service.  
The evidence added to the record before the October 1997 
decision was treatment records from VA Medical Center in Ft. 
Lyon from July 1994 to March 1997.  The Veteran was notified 
of the decision in October 1997.  The Veteran did not file an 
appeal and the October 1997 rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In March 1998, the Veteran submitted a claim to reopen 
service connection for "seizures due to a head injury from 
accidents and mental illness."  A December 1998 rating 
decision phrased the claim as service connection for 
psychiatric disorder and did not reopen the claim because of 
a lack of new and material evidence.  The evidence of record 
at the time of this decision included treatment records from 
VA Medical Center in Ft. Lyon from April 1997 to July 1998.  
The Veteran was notified of the decision in January 1999.  
The Veteran did not file an appeal and the December 1998 
rating decision became final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

The Veteran filed a claim to reopen service connection for 
schizoaffective disorder in July 1999.  A November 1999 
rating decision did not reopen the claim for psychiatric 
disorder as there was no new and material evidence.  The 
evidence of record at the time of this decision included 
treatment records from VA Medical Center in Ft. Lyon from 
July 1998 to November 1999.  The Veteran was notified of the 
decision in December 1999.  The Veteran did not file an 
appeal and the December 1999 rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In October 2003, the Veteran submitted a claim to reopen 
service connection for a head injury.  A March 2004 rating 
decision did not reopen the claim of residuals of a head 
injury because of a lack of new and material evidence.  The 
evidence of record at the time of this decision included 
treatment records from VA Medical Center in Denver from 
December 1999 to November 2003.  The Veteran was notified of 
the decision in January 1999.  The Veteran did not file an 
appeal and the December 1998 rating decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In March 2006, the Veteran submitted a claim to reopen 
service connection for chemical imbalance due to hitting his 
head on a windshield.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  The Board emphasizes that while the 
Veteran's service connection claim regarding mental 
disability has been recharacterized many times, a service 
connection claim includes all theories under which service 
connection may be granted.  See Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 
2005); see also Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) (a new etiological theory does not constitute a new 
claim).  An appellant's alternative theories of service 
connection are encompassed within a single claim.  Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006).  Moreover, the Veteran's 
current claim and accompanying evidence reflects that very 
same disability.  Under the circumstances, the Board is of 
the opinion that the Veteran's current claim is, in fact, 
based on the very same diagnosis as his previous claims, and, 
accordingly, must be considered on a "new and material" 
basis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The evidence submitted since the March 2004 rating decision 
includes treatment reports from Colorado Institute of Mental 
Health from June 1998 to February 2007, Social Security 
Administration records and Parkview Episcopal Medical Center 
records from July 1986 to June 1987. 

The Board finds that the above evidence, received since the 
March 2004 rating decision, is new.  It was not previously of 
record, and is neither cumulative nor redundant of evidence 
previously considered by the RO.  However, the evidence is 
not material.  The medical records submitted do not relate 
the Veteran's psychiatric disabilities to his service.  The 
evidence does not provide a reasonable possibility of 
substantiating the claim, as there is still no evidence of a 
psychiatric disability being incurred in service or in any 
way related to service.  It is noted that with regard to 
presumptive regulations, the Court has held, that 
presumptions do not apply with active duty for training or 
inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991).  While the evidence is new, it is not 
material, as the records do not raise a reasonable 
possibility of substantiating the claim.  

The Board does not find that there is material evidence with 
which to reopen the Veteran's claim.  As there is no new and 
material evidence before the Board, the Board lacks 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).




III.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

Regarding the Veteran's claims of entitlement to service 
connection for a right shoulder disability, a back 
disability, a hip disability, hearing loss and an acquired 
psychiatric disability, the Board notes that in claims to 
reopen, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 
20Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

In this case, notice letters were issued in October 1999, 
April 2001, January 2004, April 2006 and August 2006.  The 
letters notified the Veteran of what information and evidence 
must be submitted to substantiate the claims for service 
connection.  The April 2006 notice letter also satisfied the 
requirements under Kent for service connection for a back 
disability, hearing loss and a psychiatric disorder. With 
regards to the claims of a right shoulder disability and a 
hip disability, the Veteran did not receive notice compliant 
with Kent, but is not prejudiced in this regard as the 
essential fairness of the adjudication process was not 
affected by this error.  The Veteran was clearly provided an 
explanation of the elements of new and material evidence as 
well as applicable regulations in the December 2007 statement 
of the case, which readjudicated the claim, and provided a 
list of the evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulations, and 
articulated the explanation for the decision reached.  Thus, 
the purposes of the notice requirements have not been 
frustrated, and any error in failing to provide additional 
notice has not affected the essential fairness of the 
adjudication process because the Veteran had actual knowledge 
of what information and evidence is needed to establish his 
claims.  Accordingly, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA. 

It is further observed that notice regarding assignment of 
disability ratings and effective date was provided in August 
2006.  While this notice was not timely, the Veteran has not 
been prejudiced in this regard.  Because the claims are 
denied, no rating or effective date will be assigned.  
Therefore, any deficiency as to the notice is moot.  Based on 
the foregoing, no further efforts are required with respect 
to the duty to notify.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that the Veteran's service treatment records, VA 
treatment records and private treatment records are on file.  
The Veteran also received a VA examination in August 1986.  

The Board also acknowledges that the Veteran was not examined 
for the purpose of addressing his service connection claim 
for PTSD; however, given the facts of this case a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d).  In 
this case, there is no credible, competent evidence 
indicating that the Veteran has a diagnosis of PTSD.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims and the evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for hearing loss is 
final and is not reopened.  The appeal is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for a right shoulder 
disability is final and is not reopened.  The appeal is 
denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for a hip disability is 
final and is not reopened.  The appeal is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for a back disability is 
final and is not reopened.  The appeal is denied.

New and material evidence having not been received, the claim 
of entitlement to service connection for an acquired 
psychiatric disability is final and is not reopened.  The 
appeal is denied.



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


